Case: 14-30892      Document: 00512987638         Page: 1    Date Filed: 03/31/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 14-30892                                  FILED
                                  Summary Calendar                          March 31, 2015
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ALICE LATULA, also known as Alice Mae Broussard-Latula, also known as
Mae Broussard, also known as Julie Norris, also known as Elkin Broussard,
doing business as Triple Js Marketing,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:12-CR-331


Before JONES, BENAVIDES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Alice Latula pleaded guilty to a single count of money laundering in
violation of 18 U.S.C. § 1957.         She was sentenced at the low end of the
applicable guidelines range to 78 months of imprisonment to be followed by
three years of supervised release. She was also ordered to make restitution in
the amount of $1,322,419. Latula now appeals her 78-month sentence as being


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30892         Document: 00512987638       Page: 2   Date Filed: 03/31/2015


                                        No. 14-30892

substantively unreasonable in that it is greater than necessary to meet the
sentencing objectives of 18 U.S.C. § 3553(a). The substantive reasonableness
of a sentence is reviewed for an abuse of discretion. Gall v. United States, 552
U.S. 38, 51 (2007).
      Latula concedes that her advisory guidelines sentencing range was
properly calculated.        Her challenge to her sentence focuses on what she
characterizes as an anomaly created by U.S.S.G. § 2B1.1(b)(2)(C), which calls
for the district court to enhance a defendant’s offense level by six levels if the
offense involved more than 250 victims. 1 Latula points out that a better
educated and more financially-sophisticated defendant could hypothetically
reach the same loss amount that she did by involving only 13 victims and would
thus receive only a two-level increase for the number of victims. She therefore
reasons that the application of the § 2B1.1(b)(2)(C) enhancement had an
outsized effect on her sentencing range. Latula also argues that, since she
scored no criminal history points, a 78-month sentence was unnecessary to
deter recidivism and protect the public from her future crimes.
      The record reflects that the district court considered Latula’s arguments
that a lesser sentence was warranted and determined that a sentence within
the guidelines range was proper.               We must defer to the district court’s
sentencing decision, see Gall, 552 U.S. at 51-52, and Latula has not
demonstrated that the district court’s choice of sentence was incorrect or not
entitled to the presumption of reasonableness, see United States v. Cooks, 589
F.3d 173, 186 (5th Cir. 2009).
      AFFIRMED.




      1   Latula’s offense involved 3,064 victims.


                                               2